DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/22/2022 has been entered.  Claims 11 and 14-20 remain pending.  Claims 11, 14, and 18 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Namura (US 2007/0106026 A1) in view of Gu (CN 103191818 B), Ebnesajjad. (2012). Fluoropolymer Additives - 4.4.3 Grinding Irradiated PTFE. Elsevier. Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt00BWUKE1/fluoropolymer-additives/grinding-irradiated-ptfe, and Fu (CN 106280443 A, See machine translation for citation).   
Regarding claims 11 and 17, Namura discloses a PTFE (polytetrafluoroethylene) with a low molecular weight obtained by radiolysis of a non-melt flowable PTFE of high molecular weight (no other component is present during the radiolysis, so it is expected that the amount of the high molecular weight PTFE is close to 100 mass parts of the composition).  The PTFE has an MFR of 0.01g/10 min to 1,000 g/10 min [0013].  The PTFE is preferably fluorinated before or after melt-kneading [0021].
	However, Namura does not disclose (0) carrying out classification treatment on a composition containing high molecular weight PTFE before irradiation.  Gu teaches drying polytetrafluoroethylene raw material in a liquid nitrogen quenching; then using crusher to crush the particles with particle diameter is 100-1000 m of polytetrafluoroethylene powder; then putting cobalt 60 device of the automatic production line, firstly spraying ozone and carbon tetrachloride on the automatic assembly line, and then irradiation by cobalt 60 device.  Then fully grinding after irradiation (Abstract).  Namura and Gu are analogous art concerned with the same field of endeavor, namely forming PTFE fine powder.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention conduct a classification step before irradiation as per the teachings of Gu, and the motivation to do so would have been as Gu suggests increasing the degradation ratio of PTFE or reducing irradiation time which improves production efficiency (page 4).  
	However, Namura does not disclose the irradiation step produces a composition containing low molecular weight PTFE having a melt viscosity at 380°C in the range of 1.0x102 to 7.0x105 Pa·s.  Ebenesajjad teaches during irradiation, cleavage of bonds generates off-gases, such as hydrofluoric acid (low molecular weight fluorine-containing compound having a functional group or its derivative) (4.4.4, page 40).  Ebenesajjad teaches the melt viscosity of fluoroadditives produced from irradiation has a melt viscosity of 102 to 105 which is within the claimed range (Table 4.1, page 37).  Ebenesajjad further discloses the irradiated material is removed and transferred to the grinding operation to obtain the desired size (4.4.2. pages 39-40).  Namura and Ebenesajjad are analogous art concerned with similar technical difficulty, namely low molecular weight PTFE used as an additive.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention select the low molecular weight PTFE with the melt viscosity per the teachings of Ebenesajjad, and the motivation to do so would have been as Ebenesajjad suggests such low molecular weight PTFE is used as additives.  	
	However, Namura does not disclose after the fluorination treatment, carrying out classification treatment on the composition to remove coarse particles.  Fu teaches placing PTFE micropowder into a reaction kettle provided with a stirrer, carrying out nitrogen substitution reaction, vacuumizing, filling mixed gas of fluorine gas and nitrogen into the reaction kettle, stirring, heating the reaction kettle, disposing, cooling, carrying out nitrogen substitution reaction, and crusing PTFE micropowder (after the fluorination treatment, carrying out classification treatment on the composition to remove coarse particles) (Abstract).  Fu is concerned with PTFE micropowder preparation.    Namura and Fu are analogous art concerned with the same field of endeavor, namely PTFE micropowder preparation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the step of crushing or classification after fluorination as per the teachings of Fu, and the motivation to do so would have been as Fu suggests obtain the desired size of PTFE micropowder to be used as an additive (Abstract).  
Regarding claim 17, Namura discloses the non-melt flowable PTFE is powder [0013].
Regarding claims 18-20, Namura does not explicitly disclose the composition containing low molecular weight PTFE obtained in the step (I) further contains a low molecular weight fluorine-containing compound having a functional group; and the low molecular weight fluorine-containing compound have a functional group is an acid having a fluorine-containing carbon chain having 6 to 14 carbon atoms or a derivative thereof; or a content of the acid having a fluorine-containing carbon chain having 6 to 14 carbon atoms or a derivative thereof in the composition containing low molecular weight PTFE obtained in step (II) is 50 mass ppb or less based on the low molecular weight PTFE. The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients, claimed amounts, and substantially similar process of making.  According to the original specification, a low molecular weight fluorine-containing compound having a functional group or its derivative (PFC) can be produced by irradiation with ionizing radiation [0004].  Through the step (II), owing to the fluorination treatment in step (II), the concentration of PFC contained in the composition containing low molecular weight PTFE is reduced [0060].   Therefore, the claimed effects and physical properties, i.e. the composition containing low molecular weight PTFE obtained in the step (I) further contains a low molecular weight fluorine-containing compound having a functional group; and the low molecular weight fluorine-containing compound have a functional group is an acid having a fluorine-containing carbon chain having 6 to 14 carbon atoms or a derivative thereof; or a content of the acid having a fluorine-containing carbon chain having 6 to 14 carbon atoms or a derivative thereof in the composition containing low molecular weight PTFE obtained in step (II) is 50 mass ppb or less based on the low molecular weight PTFE would expectedly be achieved by a composition with all the claimed ingredients, claimed amounts, and substantially similar process of making.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, claimed amounts, and substantially similar process of making.

Claims 14-16 are rejected Namura (US 2007/0106026 A1) in view of Namura (US 2007/0106026 A1) in view of Gu (CN 103191818 B), Ebnesajjad. (2012). Fluoropolymer Additives - 4.4.3 Grinding Irradiated PTFE. Elsevier. Retrieved fromhttps://app.knovel.com/hotlink/pdf/id:kt00BWUKE1/fluoropolymer-additives/grinding-irradiated-ptfe, and Fu (CN 106280443 A, See machine translation for citation) as applied to claim 11 above as evidenced by Imbalzano (US 4,743,658).
Regarding claims 14-16, Namura discloses the method as shown above in claim 11.  Namura discloses the PTFE is preferably fluorinated before or after melt-kneading by the method described in Imbalzano [0021].  Per the teachings of Imbalzano, Imbalzano discloses the fluorination may be carried out with a variety of fluorine radical generating compounds but preferably the polymer is contacted with fluorine gas (nucleophilic fluorinating agent) (C3/L37-62).

Response to Arguments
Applicant’s arguments with respect to claims 11 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The following comment(s) apply:
A) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767